Citation Nr: 0514100	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  00-22 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for peptic ulcer disease, 
currently assigned a 20 percent evaluation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The veteran had active service from August 1986 to August 
1990, and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2000.  In April 2004, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  


FINDING OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  Peptic ulcer disease is manifested by continuous moderate 
symptoms, and requires the constant use of oral medication. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent rating 
for peptic ulcer disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7305 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his symptoms of peptic ulcer 
disease, including bloating, gas, diarrhea, and a lifelong 
dependence on medication, warrant a higher rating than 20 
percent.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Although the disability 
must be considered in the context of the whole recorded 
history, including service medical records, the present level 
of disability is of primary concern in determining the 
current rating to be assigned.  See 38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Service medical records do not show peptic ulcer disease 
during service, but in January 1992, within a year of his 
discharge from service in June 1991, the veteran was 
hospitalized with a final diagnoses of severe anemia, acute 
chronic gastritis, and peptic ulcer disease with duodenitis.  
In a July 1992 rating decision, he was granted service 
connection for the disease; eventually, through subsequent 
Board and rating decisions, a 20 percent rating was assigned, 
effective in January 1992.  The 20 percent rating has been in 
effect since that date.  

Currently, the veteran is in receipt of a 20 percent rating 
for duodenal ulcer disease under diagnostic code 7305, which 
contemplates moderate disease, with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or with continuous moderate manifestations.  For 
a moderately severe ulcer disease, with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, a 40 percent rating is 
applicable.  Severe disease, with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health, warrants a 60 percent rating.  38 C.F.R. Part 4, Code 
7305 (2004).  

When he filed his claim for an increased rating in August 
1999, the veteran said he was currently hospitalized for 
treatment of his ulcer disease.  Although records of that 
hospitalization are not of record, the VA outpatient 
treatment records dated before that incident show that in 
August 1999, his ulcer medication was stopped, since he was 
asymptomatic, and had normal blood tests and gastrin levels.  
However, later that month, he had a gastrointestinal bleed 
necessitating hospitalization; at that time, he was noted to 
be anemic.  While hospitalized, he was found to have a 
duodenal ulcer with a bleeding vessel, which was treated by 
endoscopic surgery.  He was administered triple antibiotic 
therapy for H. pylori; his ulcer medication, Lansoprazole, 
was restarted; and he was prescribed iron supplements.  He 
weighed 144 pounds in August 1999.

On a VA examination in January 2000, the veteran said he 
currently had no current symptoms except gas.  He weighed 144 
pounds, and the doctor noted that he had no signs of anemia.  

Subsequent outpatient treatment records show that in February 
2000, he complained of bloating.  In May 2000, he was noted 
to weigh 152 pounds.  At that time, it was noted that a 
computerized tomography (CT) scan had been normal, and his 
gastrin was normal; however, he had had a decreased  
hematocrit, and a complete blood count was ordered.  This 
test showed normal hematocrit, MCV, and platelet counts.  In 
February 2001, it was noted that he had stopped taking iron 
supplements when his hematocrit had been normal in May 2000.  
He weighed 150 pounds, and was noted to have recurrent 
complicated duodenal ulcer, currently with no symptoms or 
evidence of gastrointestinal bleed.  In March 2001, an H. 
pylori test was negative.  Subsequent records show that the 
veteran receives regular follow-up care.  His weight has 
ranged from 145 in August 2001 to 156 pounds in February 
2003.  In February 2002 his medication was changed, but he 
has remained on medication for his ulcer condition.  

On a VA examination in July 2003, it was noted that the 
veteran had been maintained prophylactically on Rabeprazole 
with no evidence of recurrent blooding.  He was doing 
relatively better, although he had occasional episodes of 
epigastric distress and vomiting.  His weight was noted to be 
stable.  He was noted to be on ferrous sulfate because of his 
blood loss and anemia from duodenal ulcer disease.  In 
addition, he had occasional pyrosis and epigastric distress.  
The diagnosis was chronic duodenal ulcer disease with 
multiple recurrent episodes of gastrointestinal bleeding.  

Although the veteran had several episodes of bleeding ulcers 
during the first several years after ulcer disease was 
diagnosed, he has not had any such episodes since August 
1999, when he was last hospitalized.  On that occasion, he 
underwent endoscopic surgery and intensive treatment with 
antibiotics.  He also took iron supplements for several 
months, in addition to the ulcer medication he takes 
regularly.  He has not had any recurrences since then, and H. 
pylori tests have been negative.  By May 2000, his anemia had 
resolved.  His weight has ranged from 144 pounds to 156 
pounds during the appeal period.  His weight has been stable.

Although the VA examination in July 2003 indicated that the 
veteran was taking iron supplements, the actual treatment 
records reflect that he stopped taking those supplements 
after his anemia resolved in May 2000.  As noted, his weight 
has been stable.  Neither the medical evidence nor the 
veteran's testimony indicates incapacitating episodes since 
the episode requiring hospitalization in August 1999.  
Therefore, the Board finds that the evidence does not show 
that the veteran currently has four or more incapacitating 
episodes of at least ten days duration per year, or anemia, 
weight loss.  His symptomatology more nearly approximates 
continuous moderate manifestations.

At his hearing, he testified that he suffers from frequent 
bloating, gas, diarrhea, and abdominal pain, and that he must 
take medication for his entire life.  This is consistent with 
the outpatient medical records, and with an overall severity 
best characterized as continuous moderate manifestations.  

In view of these factors, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for the next higher rating.  38 C.F.R. 
§ 4.7.  The preponderance of the evidence is against the 
claim for a higher rating for ulcer disease; thus, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



Notice and Development

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specific notification and assistance to a claimant 
in the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  

The file shows that by undated RO correspondence mailed after 
the November 2000 substantive appeal, the appellant was 
informed of the evidence necessary to substantiate his claim, 
and of his and VA's respective obligations in obtaining 
different types of evidence.  While this letter was sent to 
the veteran after the RO's September 2000 decision that is 
the basis for this appeal, that decision was already decided 
- and appealed -- by the time the VCAA was enacted.  
Subsequent content-complying notice was provided, and there 
is no evidence that the veteran was prejudiced by the failure 
to provide notice before the September 2000 rating decision.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 
14, 2005).  The September 2000 notification of the rating 
decision, the October 2000 statement of the case, and an 
October 2003 supplemental statement of the case also provided 
information regarding the evidence necessary to substantiate 
his claim, his and VA's respective obligations to obtain 
different types of evidence, the pertinent law and 
regulations, and the reasons his claim was denied.  Although 
he was not explicitly told to submit all pertinent evidence 
in his possession, the detailed explanations served to convey 
that information.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  All potentially relevant evidence 
identified by the appellant has been received, and VA 
examinations have been conducted.  Although the records of 
the August 1999 VA hospitalization are not of record, the 
details contained in the preceding and subsequent outpatient 
treatment records contain all of the required information.  
The veteran testified at a hearing before the undersigned in 
April 2004.  In view of the foregoing, the Board finds that 
the notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


ORDER

An evaluation in excess of 20 percent for peptic ulcer 
disease is denied.



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


